Managed by Friess Associates, LLC Quarterly Report June 30, 2011 Dear Fellow Shareholders: Uncertainty shaped the market environment at this time last year. Questions about European Union member debt and the U.S. economy were among a number of macro issues clouding the outlook for the second half of 2010 and beyond. With Greece’s debt and domestic growth still atop the list of investor concerns midway through 2011, it seems logical to wonder whether any progress has been made over the past year. Brandywine Fund grew 41.23 percent in the 12 months through June, outpacing returns in the Russell 3000 and Russell 3000 Growth Indexes of 32.37 and 35.68 percent. Brandywine Blue Fund grew 32.27 percent as the S&P 500, Russell 1000 and Russell 1000 Growth Indexes added 30.69, 31.93 and 35.01 percent. Returns for the 12 Months Ended June 30, 2011 While the Brandywine Funds showed marked improvement in the trailing year, June-quarter performance showed that the road traveled to generate returns wasn’t always smooth. Positive market sentiment that led to solid gains in late 2010 and early 2011 continued into the June quarter. Then the market peaked on the last day of April when investors, who had shrugged off unrest in the Middle East and elevated oil prices in prior months, succumbed to the resurgent worries about the Greek debt situation and the strength of the U.S. recovery. Brandywine declined 1.72 percent versus a 0.03 percent decline in the Russell 3000 Index and a 0.64 percent gain in the Russell 3000 Growth Index. Brandywine Blue declined 2.27 percent as the S&P 500, Russell 1000 and Russell 1000 Growth Indexes gained 0.10, 0.12 and 0.76 percent. The market’s unremarkable final returns for the quarter owe themselves to a decent start and a late-quarter run. Stocks moved consistently lower during the time in between. The S&P 500 Index declined in nine out of the June quarter’s 13 weeks, including a stretch of six consecutive weeks. That was the index’s first string of six weekly declines in about three years. The Dow Jones Industrial Average fell six straight weeks for the first time since 2002. Investors took on a defensive posture during the June quarter and, in doing so, suspended their search for companies with near-term earnings strength. Brandywine Brandywine Blue Cumulative Total Return % Change % Change Quarter -1.72 -2.27 Year-to-Date 7.30 2.30 One Year 41.23 Five Years 2.34 -0.84 Ten Years 25.49 Inception 1,283.30* 621.96** Annualized Total Return Five Years 0.46 -0.17 Ten Years 2.30 Inception 10.85* 10.14** *12/30/85 **1/10/91 Expense Ratio*** Brandywine 1.11% Brandywine Blue 1.17% ***As stated in the Prospectus dated January 31, 2011 Performance data quoted represent past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. Instead, they sought refuge in familiar foul-weather shelters such as the consumer staples and health care sectors. Areas deemed to be economically sensitive, like the energy and industrial sectors, took it on the chin. Despite showing some of the lowest earnings growth potential this year based on consensus estimates, companies from the consumer staples sector generated the highest percentage gains in the Russell 3000 Growth and Russell 1000 Growth Indexes in the quarter. The energy sector, where companies are expected to grow earnings faster than any other sector, suffered the largest declines in both indexes. Holdings from the industrial sector detracted the most from Brandywine’s showing against the Russell 3000 Growth Index. Thomas & Betts Corp. (Brandywine), which makes components used in electrical and structural applications, and Eaton Corp. (both Funds), which makes systems and components for the automotive and aerospace markets, weighed most on relative performance while reporting results that demonstrated operational strength. Thomas & Betts and Eaton grew March-quarter earnings 25 and 54 percent, respectively, exceeding expectations. Consumer discretionary holdings were a bright spot for Brandywine. The portfolio’s three most significant contributors – Tempur-Pedic International, Polaris Industries and Foot Locker – all hailed from the sector. Tempur-Pedic grew March-quarter earnings 55 percent. All-terrain vehicle maker Polaris crushed March-quarter expectations with 127 percent earnings growth, raised full-year guidance and announced the acquisition of Indian Motorcycle all in one day. Foot Locker’s 76 percent earnings growth beat estimates by more than one-third. (All three companies were held by Brandywine only.) Both Funds maintained light exposure to consumer staples companies due to the sector’s lack of earnings strength, which cost them in terms of relative performance. The trend was more pronounced in Brandywine Blue, where the consumer staples sector was the biggest detractor from results versus the Russell 1000 Growth Index. Brandywine Blue’s relative performance gap stemmed from an equal combination of limited exposure to the sector and, for the consumer staples companies that were in the portfolio, performance that trailed the sector within the index. Brandywine Blue held just two companies from the sector, and the larger of the two declined during the quarter. Like Brandywine with Foot Locker, Brandywine Blue enjoyed success with a company well known for ath­let-­ic footwear. Nike, which topped May-quarter expectations with 17 percent earnings growth, was the portfolio’s second largest positive performance influence. Unlike Brandywine, however, contributors did not outweigh detractors in the consumer discretionary sector. Bottom performers held by both Funds – Walt Disney Co., Johnson Controls and CarMax – exerted more influence on Brandywine Blue’s results. Disney fell short of March-quarter expectations as the March 11 earthquake impacted Japanese operations and “Mars Needs Moms” disappointed at the box office. With operations and customers in Japan, Johnson Controls also fell due to earthquake-related uncertainty. CarMax shares were pressured by concerns that elevated used car prices could erode profitability by boosting the company’s costs to acquire inventory. For more information on holdings that influenced June-quarter results, please see Roses & Thorns on page 4 for Brandywine and page 9 for Brandywine Blue. We greatly appreciate the service that W. Richard “Dick” Scarlett III dedicated to Brandywine Funds shareholders, and we wish him well in his retirement from the board. During his 45-year banking career, Dick founded what would become the largest domestic bank holding company in Wyoming, United Bancorporation of Wyoming, which he sold to Wells Fargo Bank in 2008. In his decade on the Brandywine Funds board, his experience, insight and dedication made him a valuable contributor to the board’s work. We will miss working closely with Dick. All strategies are based on philosophies, and our main premise is straightforward. We figure most investors under most conditions favor companies with stronger earnings and balance sheet characteristics over alternatives with less appealing fundamentals when faced with the choice. On that basis, we feel good about the companies we hold. Statistics compiled by William O’Neil + Company show that, based on median values at the end of June, stocks held by Friess Associates versus the companies in the S&P 500 Index posted higher year-over-year sales and earnings growth in the latest quarter. Forward sales and earnings growth estimates are higher. Earnings estimates for Friess companies have risen faster than the index’s companies for the upcoming quarter, full year and next year. Friess companies also carry less debt as a percentage of equity. Thanks for your continued confidence! Bill D’Alonzo Brandywine Funds President July 8, 2011 2 Brandywine Fund Portfolio Characteristics as of June 30, 2011 % Change in Top Ten Holdings From Book Cost 1. WABCO Holdings Inc. -2.4% 6. Potash Corp. of Saskatchewan Inc. +3.5% 2. Oil States International Inc. +9.5% 7. TRW Automotive Holdings Corp. +65.8% 3. Leggett & Platt Inc. -3.1% 8. ANSYS Inc. +0.4% 4. Patterson-UTI Energy Inc. +41.0% 9. Cardinal Health Inc. +2.1% 5. Tempur-Pedic International Inc. +118.7% Comcast Corp. +1.2% Estimated Earnings Growth Rate The Portfolio’s Market Capitalization of the Fund’s Investments Forecasted Increase in Earnings Per Share 2011 vs 2010 Source: Consensus estimates from Baseline Financial Services, Inc. This is not a forecast of the Fund’s future performance. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. As of June 30, 2011, the S&P 500 Index’s average annual total returns for 1, 5 and 10 years were 30.69, 2.94 and 2.72 percent. Top Ten Industry Groups 3 Brandywine Fund June Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in millions) % Gain Reason for Move Tempur-Pedic International Inc. The manufacturer and distributor of viscoelastic mattresses and pillows grew March-quarter earnings 55 percent on 28 percent revenue growth. The company continues to benefit from pent-up demand for its premium mattresses, enabling it to recently raise prices for its best-selling Cloud product line. International sales are expected to expand as the company aggressively rolls out the Cloud line in Europe. Polaris Industries Inc. The manufacturer of snowmobiles and all-terrain vehicles (ATVs) grew March-quarter earnings 127 percent, beating the consensus estimate by 91 percent. The strong results were driven by increasing sales and market share for the company’s ATVs and higher margin side-by-side vehicles. Shares rose following management’s quarterly call, during which it also raised full-year earnings guidance and announced it would acquire Indian Motorcycle. We sold Polaris during the quarter when shares hit our target price. Foot Locker Inc. The global retailer of athletic footwear and apparel grew April-quarter earnings 76 percent, beating the consensus estimate by 36 percent. Revenue increased 13 percent. Foot Locker benefits from a strengthening athletic footwear and apparel cycle led by running, basketball and related apparel categories. Additionally, a new management team is improving profitability by reducing promotional activity, closing unprofitable stores, revamping inventory levels and introducing new products. Albemarle Corp. The world’s largest maker of refinery catalysts grew March-quarter earnings 55 percent, beating the consensus estimate by 20 percent. Revenue rose 20 percent as demand increased for the company’s bromine-based flame retardants used for furniture and electronics. As orders increase from oil refineries and plastic makers, Albemarle’s position as one of the lowest-cost producers of bromine also ensures healthy profit margins. Carpenter Technology Corp. The manufacturer of stainless steel, titanium and specialty metals grew March-quarter earnings 194 percent, beating estimates by 47 percent. Revenue jumped 38 percent as sales increased to customers in the high-margin aerospace, energy and medical markets. Shares also rose following news that the company would acquire Latrobe Specialty Metals in a deal that is expected to immediately add to earnings. $ Loss Biggest $ Losers (in millions) % Loss Reason for Move McDermott International Inc. The engineering and construction company serving the offshore oil and gas industry topped March-quarter earnings estimates. Investors questioned the pace of the economic recovery and broadly migrated out of industrials and other economically sensitive sectors amid a series of macro-level concerns. We continue to hold McDermott given strong fundamentals and a growing number of project wins for its construction services segment. Thomas & Betts Corp. The manufacturer of electrical products grew March-quarter earnings 25 percent, beating the consensus estimate. Revenue grew 11 percent. Shares traded lower as investors broadly turned away from industrials and other cyclical sectors, concerned that slower economic growth would limit demand for the company’s products. Your team sold Thomas & Betts during the quarter to fund an idea with better near-term earnings visibility. Stillwater Mining Co. As a leading producer of palladium, Stillwater benefits as demand for the metal increases in lockstep with a recovery in vehicle production. Palladium can be substituted for more expensive platinum in the making of catalytic converters. Still, shares fell as investors speculated that lower global growth expectations would weigh on demand for basic materials. We sold Stillwater during the quarter to fund an idea with greater near-term earnings visibility. Smithfield Foods Inc. The world’s largest pork processor grew April-quarter earnings to $0.85 per share from $0.18 a year ago, beating the consensus estimate. While global demand and prices for pork products remain elevated, shares declined as concerns grew that record-high prices were beginning to curtail purchases. We sold Smithfield during the quarter to fund an idea with greater near-term earnings visibility. National Oilwell Varco Inc. While an abundance of new deepwater drilling projects are driving demand for new rigs following a period of substantial underinvestment, shares traded lower as energy prices moderated during the quarter. Our research shows National Oilwell is dramatically increasing the amount of content it provides per rig as customers turn to its broad product line of rig equipment and services to help integrate their systems and increase the safety of their operations. All gains/losses are calculated on an average cost basis 4 Brandywine Fund, Inc. Statement of Net Assets June 30, 2011 (Unaudited) Shares Cost Value (b) Common Stocks - 94.7% (a) CONSUMER DISCRETIONARY Apparel Retail - 4.5% ANN Inc. $ $ Chico’s FAS Inc. DSW Inc. Express Inc. The Finish Line Inc. Foot Locker Inc. Zumiez Inc. Apparel, Accessories & Luxury Goods - 0.4% Vera Bradley Inc. Auto Parts & Equipment - 2.4% TRW Automotive Holdings Corp. Broadcasting - 1.0% Liberty Media-Starz Cable & Satellite - 3.4% Comcast Corp. DIRECTV Footwear - 2.7% Crocs Inc. Deckers Outdoor Corp. Steven Madden Ltd. Home Furnishing Retail - 0.4% Pier 1 Imports Inc. Williams-Sonoma Inc. Home Furnishings - 5.1% Leggett & Platt Inc. Tempur-Pedic International Inc. Housewares & Specialties - 0.9% Jarden Corp. Motorcycle Manufacturers - 0.1% Harley-Davidson Inc. Specialty Stores - 0.8% GNC Acquisition Holdings Inc. Hibbett Sports Inc. Total Consumer Discretionary This sector is 21.0% above your Fund’s cost. CONSUMER STAPLES Agricultural Products - 0.1% Darling International Inc. Total Consumer Staples This sector is 39.4% above your Fund’s cost. ENERGY Oil & Gas Drilling - 2.6% Patterson-UTI Energy Inc. Oil & Gas Equipment & Services - 7.7% Basic Energy Services Inc. Key Energy Services Inc. McDermott International Inc. National Oilwell Varco Inc. Oil States International Inc. Oil & Gas Exploration & Production - 3.5% Cabot Oil & Gas Corp. Energy XXI (Bermuda) Ltd. Northern Oil and Gas Inc. SandRidge Energy Inc. Oil & Gas Refining & Marketing - 0.4% HollyFrontier Corp. (f/k/a Holly Corp.) Total Energy This sector is 32.6% above your Fund’s cost. FINANCIALS Investment Banking & Brokerage - 0.1% LPL Investment Holdings Inc. Regional Banks - 0.2% F.N.B. Corp. Thrifts & Mortgage Finance - 0.9% First Niagara Financial Group Inc. Total Financials This sector is 3.6% below your Fund’s cost. HEALTH CARE Biotechnology - 1.3% Celgene Corp. Health Care Distributors - 2.3% Cardinal Health Inc. Health Care Equipment - 1.0% Masimo Corp. Sirona Dental Systems Inc. Health Care Facilities - 1.1% HealthSouth Corp. 5 Brandywine Fund, Inc. Statement of Net Assets (Continued) June 30, 2011 (Unaudited) Shares Cost Value (b) Common Stocks - 94.7% (a) (Continued) Health Care Services - 0.3% Air Methods Corp. $ $ Life Sciences Tools & Services - 2.1% Thermo Fisher Scientific Inc. Total Health Care This sector is 4.0% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 2.3% Esterline Technologies Corp. Precision Castparts Corp. Air Freight & Logistics - 2.4% FedEx Corp. Hub Group Inc. Building Products - 0.2% Armstrong World Industries Inc. Construction & Farm Machinery & Heavy Trucks - 4.4% Caterpillar Inc. Joy Global Inc. Titan International Inc. WABCO Holdings Inc. Electrical Components & Equipment - 0.4% EnerSys Industrial Machinery - 3.9% Kennametal Inc. The Middleby Corp. The Timken Co. Office Services & Supplies - 0.4% Interface Inc. Steelcase Inc. SYKES Enterprises Inc. Railroads - 3.1% Kansas City Southern Norfolk Southern Corp. Trading Companies & Distributors - 0.1% Beacon Roofing Supply Inc. Textainer Group Holdings Ltd. Trucking - 0.9% Hertz Global Holdings Inc. Total Industrials This sector is 7.4% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 4.1% ANSYS Inc. Autodesk Inc. Informatica Corp. Communications Equipment - 4.0% Acme Packet Inc. Calix Inc. F5 Networks Inc. Plantronics Inc. Riverbed Technology Inc. Computer Hardware - 2.2% Apple Inc. Computer Storage & Peripherals - 1.4% Seagate Technology PLC Data Processing & Outsourced Services - 2.6% VeriFone Systems Inc. Wright Express Corp. Semiconductors - 4.4% Atmel Corp. Cavium Inc. OmniVision Technologies Inc. Total Information Technology This sector is 16.7% above your Fund’s cost. MATERIALS Commodity Chemicals - 0.4% Kronos Worldwide Inc. Diversified Metals & Mining - 0.6% Globe Specialty Metals Inc. Fertilizers & Agricultural Chemicals - 4.5% Agrium Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc. Metal & Glass Containers - 0.4% Crown Holdings Inc. Specialty Chemicals - 3.2% Albemarle Corp. Chemtura Corp. PolyOne Corp. Steel - 2.8% Allegheny Technologies Inc. Carpenter Technology Corp. Total Materials This sector is 23.0% above your Fund’s cost. 6 Brandywine Fund, Inc. Statement of Net Assets (Continued) June 30, 2011 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 94.7% (a) (Continued) TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 0.7% MetroPCS Communications Inc. $ $ Total Telecommunication Services This sector is 2.8% below your Fund’s cost. Total common stocks Short-Term Investments - 2.1% (a) Commercial Paper - 1.9% $ Prudential Funding Corp., due 07/01/11, discount of 0.10% Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total short-term investments Total investments $ Other assets less liabilities - 3.2%(a) TOTAL NET ASSETS - 100.0% $ Net Asset Value Per Share ($0.01 par value, 500,000,000 shares authorized), offering and redemption price ($1,844,368,106 ÷ 64,726,743 shares outstanding) $ (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. Capital Gains Update Tax-loss carry-forwards continue to more than offset realized gains for the Brandywine Funds. Brandywine Fund finished the June quarter with a net realized loss of $12.14 per share. Brandywine Blue Fund’s net realized loss was $14.01 per share at the end of June. The Brandywine Funds will not make capital gains distributions, which are taxable events for shareholders in taxable accounts, until gains are realized in excess of the net loss amounts. Gains and losses realized through the sale of holdings between now and September 30 will determine whether the Funds make distributions for fiscal 2011. Please check the upcoming annual report for an update through the fiscal year’s end. IRA Investors The annual $15 maintenance fee for shareholders invested through IRA accounts is due on November 18, 2011. For your convenience, US Bancorp will automatically deduct this amount from your IRA on the due date. If you prefer not to have the fee swept from your account, please send a check to US Bancorp by the due date. 7 Brandywine Blue Fund Portfolio Characteristics as of June 30, 2011 % Change in Top Ten Holdings From Book Cost 1. Apple Inc. +103.6% 6. Teradata Corp. +21.4% 2. FedEx Corp. -0.9% 7. Cardinal Health Inc. +15.7% 3. Halliburton Co. +69.8% 8. Precision Castparts Corp. +33.1% 4. TRW Automotive Holdings Corp. +22.9% 9. Thermo Fisher Scientific Inc. +0.8% 5. Check Point Software Technologies Ltd. +23.7% NIKE Inc. +14.8% Estimated Earnings Growth Rate The Portfolio’s Market Capitalization of the Fund’s Investments Forecasted Increase in Earnings Per Share 2011 vs 2010 Source: Consensus estimates from Baseline Financial Services, Inc. This is not a forecast of the Fund’s future performance. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. As of June 30, 2011, the S&P 500 Index’s average annual total returns for 1, 5 and 10 years were 30.69, 2.94 and 2.72 percent. Top Ten Industry Groups 8 Brandywine Blue Fund June Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in millions) % Gain Reason for Move Teradata Corp. The provider of enterprise data warehouse solutions grew March-quarter earnings 23 percent, beating the consensus estimate. Sales increased 18 percent as more customers looked to the company’s high-end and new mid-range solutions to better manage and analyze increasing amounts of data. Additionally, recent acquisitions and a growing sales force have expanded the company’s offerings and contributed to market share gains. NIKE Inc. The athletic footwear, apparel and equipment company grew May-quarter earnings 17 percent, topping the consensus estimate by 7 percent. Nike benefits as its dominant market share position in the U.S. allows it to participate in a strengthening athletic apparel and footwear trend. Revenue in North America rose 22 percent during the quarter. The company’s expanding international footprint, particularly in China and emerging markets, is also contributing to results. Precision Castparts Corp. The manufacturer of parts for jet engines and power generation equipment grew March- quarter earnings 13 percent. Shares gained ground as demand from its aircraft, energy and industrial end markets continued to recover. In particular, announced increases in commercial airplane production rates by Boeing and Airbus are moving closer to delivery. The company’s industrial gas turbine business is also accelerating, with revenue for the segment up 23 percent year-over-year. Check Point Software Technologies The provider of software that protects computer networks from malicious attacks grew March-quarter earnings 16 percent, beating estimates. Revenue jumped 15 percent. Shares rose as investors began to recognize the sustainability of the company’s new product cycle. As cyber attacks increase in scope and complexity, more customers are adopting Check Point’s security solutions due to their comprehensive nature and ease of use. Cardinal Health Inc. The distributor of pharmaceutical and medical supplies grew March-quarter earnings 23 percent, beating the consensus estimate by 9 percent. Growth opportunities are tied to increasing sales of high-margin generics, Cardinal’s entry into the Chinese pharmaceutical distribution market and synergies associated with recent acquisitions. The company also benefits from improved earnings visibility following its divestiture of non-core operations and significant technology investments that allow improved generic compliance with retail customers. $ Loss Biggest $ Losers (in millions) % Loss Reason for Move McDermott International Inc. The engineering and construction company serving the offshore oil and gas industry topped March-quarter earnings estimates. Investors questioned the pace of the economic recovery and broadly migrated out of industrials and other economically sensitive sectors amid a series of macro-level concerns. We continue to hold McDermott given strong fundamentals and a growing number of project wins for its construction services segment. Eaton Corp. Eaton provides power management solutions to diversified industrial customers, including electrical systems, hydraulics components, aerospace fuel systems, and truck and auto powertrain systems. March-quarter earnings grew 54 percent, beating the consensus estimate. Shares traded lower as input cost inflation put margins at risk and investors questioned the strength of the economic recovery. We sold Eaton during the quarter to fund an idea with greater near-term earnings visibility. Trimble Navigation Ltd. The provider of global positioning system-based solutions to commercial and government users grew March-quarter earnings 47 percent, beating the consensus estimate. Despite the solid results, shares declined after conservative guidance from management and weaker-than-expected profit margins following recent acquisitions. We sold Trimble during the quarter to fund an idea with greater near-term earnings visibility. National Oilwell Varco Inc. While an abundance of new deepwater drilling projects are driving demand for new rigs following a period of substantial underinvestment, shares traded lower as energy prices moderated during the quarter. Our research shows National Oilwell is dramatically increasing the amount of content it provides per rig as customers turn to its broad product line of rig equipment and services to help integrate their systems and increase the safety of their operations. Joy Global Inc. The manufacturer of mining equipment and parts grew earnings 32 percent in the April quarter, exceeding the consensus estimate by 13 percent. Companies perceived to be dependent on a global economic rebound suffered as investors questioned the economy’s strength. Even with lower growth assumptions, developed and developing nations continue to create new demand for energy, steel and other basic materials. Our research shows mining companies rapidly working to expand amid heightened demand and elevated prices. All gains/losses are calculated on an average cost basis 9 Brandywine Blue Fund Statement of Net Assets June 30, 2011 (Unaudited) Shares Cost Value (b) Common Stocks - 98.1% (a) CONSUMER DISCRETIONARY Auto Parts & Equipment - 3.2% TRW Automotive Holdings Corp. $ $ Cable & Satellite - 8.0% Comcast Corp. DIRECTV Liberty Global Inc. Footwear - 3.0% NIKE Inc. Motorcycle Manufacturers - 0.1% Harley-Davidson Inc. Total Consumer Discretionary This sector is 10.8% above your Fund’s cost. ENERGY Oil & Gas Equipment & Services - 7.1% Halliburton Co. McDermott International Inc. National Oilwell Varco Inc. Oil & Gas Exploration & Production - 0.9% Cabot Oil & Gas Corp. Oil & Gas Refining & Marketing - 0.4% HollyFrontier Corp. (f/k/a Holly Corp.) Total Energy This sector is 20.1% above your Fund’s cost. HEALTH CARE Biotechnology - 2.3% Celgene Corp. Health Care Distributors - 3.1% Cardinal Health Inc. Health Care Equipment - 4.9% CareFusion Corp. St. Jude Medical Inc. Health Care Services - 2.8% Express Scripts Inc. Life Sciences Tools & Services - 3.0% Thermo Fisher Scientific Inc. Total Health Care This sector is 5.3% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 3.1% Precision Castparts Corp. Air Freight & Logistics - 4.0% FedEx Corp. Construction & Farm Machinery & Heavy Trucks - 1.8% Caterpillar Inc. Joy Global Inc. Environmental & Facilities Services - 2.6% Republic Services Inc. Railroads - 4.6% Kansas City Southern Norfolk Southern Corp. Trucking - 1.9% Hertz Global Holdings Inc. Total Industrials This sector is 8.9% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 4.5% Autodesk Inc. Citrix Systems Inc. Communications Equipment - 1.9% F5 Networks Inc. Computer Hardware - 4.2% Apple Inc. Computer Storage & Peripherals - 2.5% Seagate Technology PLC Internet Software & Services - 1.8% eBay Inc. IT Consulting & Other Services - 5.7% Cognizant Technology Solutions Corp. Teradata Corp. Semiconductors - 3.7% Atmel Corp. NXP Semiconductors N.V. Systems Software - 3.1% Check Point Software Technologies Ltd. Total Information Technology This sector is 17.1% above your Fund’s cost. MATERIALS Fertilizers & Agricultural Chemicals - 7.7% Agrium Inc. CF Industries Holdings Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc. Metal & Glass Containers - 1.0% Crown Holdings Inc. Specialty Chemicals - 2.9% Albemarle Corp. 10 Brandywine Blue Fund Statement of Net Assets (Continued) June 30, 2011 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 98.1% (a) (Continued) Steel - 0.7% Allegheny Technologies Inc. $ $ Total Materials This sector is 1.2% above your Fund’s cost. TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 1.6% MetroPCS Communications Inc. Total Telecommunication Services This sector is 2.1% below your Fund’s cost. Total common stocks Short-Term Investments - 2.2% (a) Commercial Paper - 2.0% $ Prudential Funding Corp., due 07/01/11, discount of 0.10% Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total short-term investments Total investments $ Liabilities, less other assets - (0.3%)(a) ) TOTAL NET ASSETS - 100.0% $ Net Asset Value Per Share (0.01 par value, 500,000,000 shares authorized), offering and redemption price ($2,153,867,696 ÷ 82,110,841 shares outstanding) $ (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. Definitions and Disclosures Performance data quoted represent past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment companies, and it may be obtained by calling 1-800-656-3017, or visiting www.brandywinefunds.com. Read it carefully before investing. Fund holdings and sector weightings are subject to change at any time and are not recommendations to buy or sell any securities. Securities discussed were not held by the Funds as of 6/30/11, unless listed in the accompanying statements of net assets. Forecasted earnings growth rates quoted for the Funds’ holdings refer solely to the estimated earnings growth rates of the average investment holding of the Funds based on consensus estimates from Baseline Financial Services, Inc. (Baseline) and not to the actual performance of the Funds themselves. Baseline provides analytical information and services to the investment community. The Russell 1000, Russell 1000 Growth, Russell 3000, Russell 3000 Growth and S&P 500 Indexes are unmanaged indexes commonly used to measure the performance of U.S. stocks. The Dow Jones Industrial Average is a price-weighted index of 30 large and well-known U.S. companies. The index covers all industries with the exception of Transportation and Utilities. You cannot invest directly in an index. As of June 30, 2011, the Russell 1000 Index’s average annual total returns for 1, 5 and 10 years were 31.93, 3.30 and 3.21 percent; the Russell 1000 Growth Index’s were 35.01, 5.33 and 2.24 percent; the Russell 3000 Index’s were 32.37, 3.35 and 3.44 percent; the Russell 3000 Growth Index’s were 35.68, 5.36 and 2.43 percent; and the S&P 500 Index’s were 30.69, 2.94 and 2.72 percent. 11 Board of Directors William F. D’Alonzo C. Quentin S. Jackson Stuart A. McFarland CEO and CIO Former President and CEO Managing Partner Friess Associates Nuclear Electric Insurance Limited Federal City Capital Advisors, LLC Thomas D. Wren James W. Zug Former Senior Advisor Former Senior Partner Promontory Financial Group, LLC PricewaterhouseCoopers LLP The Brandywine Funds P.O. Box 4166 Greenville, DE 19807 (800) 656-3017 www.brandywinefunds.com bfunds@friess.com Foster S. Friess Founder Investment Adviser: Friess Associates, LLC Administrator, Accountant & Transfer Agent: U.S. Bancorp Fund Services, LLC Investment Sub-Adviser: Friess Associates of Delaware, LLC Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP Custodian: U.S. Bank, N.A. Legal Counsel: Foley & Lardner LLP Officers: William D’Alonzo, Chairman and President; Lynda Campbell, Vice President, Secretary and Treasurer; Joseph Fields, Vice President; Gordon Kaiser, Vice President; David Marky, Chief Compliance Officer, Vice President and Assistant Secretary Report Editor: Chris AregoodReport Staff: David Marky, Adam Rieger 12
